Order and judgment unanimously affirmed, with costs to be assessed against plaintiffs counsel. Memorandum: Counsel has failed dismally in the prosecution of this case on behalf of plaintiff.
The injury occurred in January 1976 and the action was commenced in April 1976. Defendants demanded a bill of particulars in May 1976. None was served. Plaintiffs counsel failed to respond to defendants’ motion for an order of preclusion and on November 15, 1976 a 30-day preclusion order was granted. The bill of particulars served by plaintiff pursuant thereto was nonresponsive and failed to contain the date of verification.
Defendants again moved for an order of preclusion and again plaintiffs counsel failed to respond. A second preclusion order was granted on January 11, 1977, conditioned upon service of a verified bill within 15 days. It was not served and in August 1978 defendants moved for summary judgment. Again plaintiffs counsel failed to file any papers in response and on December 15, 1979 Special Term granted summary judgment dismissing the complaint but directed that its order would not be "effective” if plaintiff served a verified bill of particulars within 10 days pursuant to the original demand. On January 5, 1979 an amended bill of particulars was served, but it is undisputed that it was not verified by plaintiff. Plaintiffs counsel merely copied the verification which appeared on the original bill of particulars, adding only the day of the month that the original verification took place. The many inadequacies in the amended bill of particulars need not be recounted here; it is sufficient to note that the particulars which were furnished were not fully responsive to the demand.
More than four years later, in March 1983, plaintiffs counsel served a notice to examine defendants before trial. Defendants moved for a protective order and for an order authorizing entry of summary judgment pursuant to the self-executing part of the conditional order granted on December 15, 1979. Although plaintiffs counsel appeared at oral argument of the motion, he again failed to file any responsive papers.
In view of the many deficiencies of the unverified amended bill of particulars, and the unexplained and unjustifiable delay in prosecuting this claim on behalf of plaintiff (see, Sortino v *1006Fisher, 20 AD2d 25), Special Term properly granted summary judgment dismissing the complaint. (Appeal from order and judgment of Supreme Court, Steuben County, Boehm, J.— dismiss complaint.) Present—Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.